Citation Nr: 0704914	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  02-11 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right forearm fracture with elbow impairment, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for a lumbosacral 
strain with degenerative disc disease, currently evaluated as 
40 percent disabling.

3.  Entitlement to an increased initial rating for a right 
medial nerve injury, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to May 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran increased ratings for his 
disabilities of the right forearm and lumbosacral spine.  The 
veteran subsequently initiated and perfected appeals of these 
determinations.  This appeal also arises from a December 2004 
rating decision which awarded the veteran service connection, 
with a 10 percent initial rating, for a right medial nerve 
disability.  The veteran filed a timely notice of 
disagreement regarding this determination.  

The veteran's claim was initially presented to the Board in 
February 2004, at which time these issues were remanded for 
additional development.  They have now been returned to the 
Board.  

The veteran has also perfected an appeal of the RO's October 
2001 denial of service connection, for treatment purposes 
only, for injury to teeth numbered 9 and 10, secondary to in-
service trauma.  However, in a December 2004 rating action, 
the RO awarded the veteran service connection for teeth 
numbered 9 and 10.  Because the veteran was awarded service 
connection for this disability, it is no longer on appeal 
before the Board.  See generally Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997).  

During the course of this appeal, the veteran has also been 
awarded an increased rating, to 40 percent, for his service-
connected lumbosacral strain.  The Board notes that the 
United States Court of Appeals for Veterans Claims (Court) 
has held that a rating decision issued subsequent to a notice 
of disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Consequently, this matter 
remains in appellate status.  

The issue of entitlement to increased ratings for a low back 
disability and a right medial nerve disability are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDING OF FACT

The veteran's residuals of a right forearm fracture include 
union of the radius, minor limitation of motion of the right 
forearm, and a surgical scar which is painful on objective 
examination.  


CONCLUSIONS OF LAW

1.  The criteria for a separate compensable rating of 10 
percent is warranted for the veteran's surgical scar of the 
right forearm, as among the residuals of his service-
connected right forearm fracture have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 
4.3, 4.7, 4.40, 4.45, 4.71a, 4.118, Diagnostic Codes 5205-15, 
7804 (2006).  

2.  The criteria for a separate evaluation in excess of 10 
percent for residuals of right forearm fracture with right 
elbow impairment (other than the surgical scar) have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, 4.71a, 
Diagnostic Code 5212 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

A letter dated in November 2002 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The November 2002 letter 
informed the claimant that additional information or evidence 
was needed to support the claim and asked the claimant to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Although the notification letter was not sent prior to the 
initial adjudication of the claimant's claim, this was not 
prejudicial to the claimant since the claimant was 
subsequently provided adequate notice and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided in December 2004.  

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The claimant was also afforded several VA 
examinations, most recently in May 2004.  38 C.F.R. 
§ 3.159(c)(4) (2006).  The records satisfy 38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected disabilities since 
the claimant was last examined.  38 C.F.R. § 3.327(a) (2006).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The May 2004 VA examination report is thorough and supported 
by VA outpatient treatment records.  The examination in this 
case is adequate upon which to base a decision 

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the RO assigned the disability ratings at issue here 
for the claimant's service-connected disabilities and the 
Board has concluded that the preponderance of the evidence is 
against assigning a higher rating, there is no question as to 
an effective date to be assigned, and no further notice is 
needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Insomuch as the Board has awarded a separate 
compensable rating for the veteran's surgical scar of the 
right forearm, the veteran retains the right to appeal both 
the initial rating and effective date assigned for this 
award.  

I. Increased rating - Residuals of a right forearm fracture

The veteran seeks a disability rating in excess of 10 percent 
for residuals of a right forearm fracture.  Disability 
evaluations are based upon the average impairment of earning 
capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2006).  In order to evaluate the level of disability and 
any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In cases in which a reasonable doubt arises 
as to the appropriate degree of disability to be assigned, 
such doubt shall be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2006).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2006).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran's right forearm disability is currently rated by 
analogy under Diagnostic Code 5212, for impairment of the 
radius.  This Code provides a 10 percent rating for malunion, 
with bad alignment of the radius, and a 20 percent rating for 
nonunion in the upper half.  38 C.F.R. § 4.71a, Diagnostic 
Code 5212 (2006).  As the veteran is right-handed, the 
criteria for the major (primary) upper extremity will be 
used.  

Other criteria also exist within the rating schedule for the 
evaluation of forearm musculoskeletal disabilities.  
Diagnostic Code 5207, for limitation of extension, provides a 
10 percent rating for extension of the major forearm limited 
to 60 degrees or less, and a 20 percent rating for limitation 
to 75 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5207 
(2006).  The Board also notes that a Diagnostic Code 5206, 
for limitation of flexion of the forearm, provides a 10 
percent rating for flexion limited to 100 degrees, and a 20 
percent rating for flexion of the major forearm limited to 90 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5206 (2006).  

Finally, supination and pronation of the forearm are rated 
under Diagnostic Code 5213.  Limitation of supination to 30 
degrees or less warrants a 10 percent rating.  When motion is 
lost beyond the last quarter of arc, and the hand does not 
approach full pronation, a 20 percent rating is warranted.  
Limitation of pronation where motion is lost beyond middle of 
the arc warrants a 30 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5213 (2006).  

Upon receipt of his claim, the veteran underwent VA 
examination in July 2000.  He reported a history of a 
fracture of his right forearm following a heavy object 
falling on it during service.  This injury was originally 
repaired surgically.  Since that time, he had experienced 
pain, weakness, and some numbness of the right forearm.  On 
physical examination he was without atrophy or loss of muscle 
strength of the forearm.  He was noted to be right handed.  
Sensation and deep tendon reflexes were equal and 
symmetrical.  X-rays of the veteran's right forearm revealed 
an old healed fracture at the neck of the radius, and 
olecranon and hypertrophic spurring.  

The veteran's VA medical treatment records indicate he 
underwent surgical repair of the right forearm in February 
2001 to alleviate numbness and tingling of the right upper 
extremity.  His right carpal tunnel nerve was decompressed as 
part of this procedure.  EMG and nerve conduction studies 
confirmed some improvement regarding the veteran's right 
carpal tunnel syndrome.  

Another VA orthopedic examination was afforded the veteran in 
October 2002.  The veteran stated his pain in the right upper 
extremity was significant, and interfered with his sleep.  He 
also reported tingling and weakness, especially with use, of 
the right arm.  Surgery for carpal tunnel syndrome in the 
right forearm was performed in March 2001, with little relief 
of symptoms.  Physical examination revealed a 18cm x 2cm 
disfiguring scar of the right forearm.  Range of motion 
testing indicated extension at the elbow to 120 degrees, and 
136 degrees flexion.  Forearm supination was from 0 to 90 
degrees, pronation was from 0 to 80 degrees, and dorsiflexion 
was from 0 to 42 degrees, with complaints of pain.  Range of 
motion of the wrist included palmar flexion to 76 degrees, 
wrist radial deviation to 12 degrees, with pain, and wrist 
ulnar deviation to 68 degrees without pain.  X-rays of the 
right elbow and wrist revealed spurring of the humerus, but 
no fracture, dislocation, joint space narrowing, or effusion.  

Most recently, the veteran underwent VA examination of his 
right upper extremity in May 2004.  He continued to report 
pain, weakness, and numbness in the right hand and forearm.  
Physical examination confirmed a painful surgical scar of the 
right forearm.  The scar was well-healed but tender.  No 
keloid formation was present.  Muscle testing revealed 
strength to be 5/5.  Range of motion of the right elbow 
revealed full extension and flexion to 120 degrees.  Forearm 
supination was to 90 degrees, with pronation to 80 degrees.  
Wrist dorsiflexion was to 45 degrees, with palmar flexion to 
70 degrees, radial deviation to 12 degrees, and ulnar 
deviation to 50 degrees.  X-rays revealed degenerative joint 
disease of the right arm, status post fracture.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against a disability 
rating in excess of 10 percent for the veteran's residuals of 
a right forearm fracture.  Considering first the criteria 
found under Diagnostic Code 5212, the Board notes the veteran 
does not have nonunion of the radius, as would warrant a 
disability rating in excess of 10 percent.  According to X-
rays taken in 2002 and 2004, the veteran did not have 
nonunion of the radius, although some spurring and 
degenerative changes were noted.  Thus, a 20 percent rating 
under Diagnostic Code 5212 is not warranted.  

Likewise, increased ratings under Diagnostic Codes 5206-7, 
for limitation of motion of the forearm, are not warranted.  
As noted above, extension limited to 75 degrees or flexion 
limited to 90 degrees warrants a 20 percent rating.  However, 
according to the examination reports of record, the veteran 
has had extension to 60 degrees or better, and flexion to at 
least 120 degrees; neither finding warrants a 20 percent 
rating.  Finally, as the veteran has full range of supination 
and pronation, an increased rating under Diagnostic Code 5213 
is not warranted at the present time.  

Evaluation of the veteran's disability under the criteria for 
musculoskeletal disabilities of the wrist also would not 
result in an increased rating, as the veteran has already 
been awarded the maximum schedular rating for limitation of 
motion of the wrist.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5215 (2006).  While Diagnostic Code 5214, for ankylosis of 
the wrist, offers schedular ratings in excess of 10 percent, 
the veteran has not been diagnosed with ankylosis, and has 
had at least some range of motion of the right wrist at all 
times of record during the pendency of this appeal.  Finally, 
as no medical examiner has suggested the veteran has 
additional limitation of motion of the wrist or forearm or 
functional loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of the joint, an 
increased rating based on such factors is not warranted.  

In reviewing the veteran's claim, the Board is also aware 
that separate disability evaluations are available for scars 
that are poorly nourished, with repeated ulceration; are 
tender and painful on objective demonstration; or cause any 
limitation of function.  See Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994)  (holding that evaluations for 
distinct disabilities resulting from the same injury could be 
combined so long as the symptomatology for one condition was 
not "duplicative of or overlapping with the symptomatology" 
of the other condition); 38 C.F.R. § 4.118, Diagnostic Codes 
7800, 7803, 7804, 7805 (2006).  In the present case, the 
veteran has a scar of the right forearm following his 
February 2001 carpal tunnel release surgery.  According to 
the most recent examination report, of May 2004, the 
veteran's scar was tender on examination.  Based on this 
finding, a separate 10 percent rating is warranted under 
Diagnostic Code 7804, for a superficial scar which is painful 
on objective examination.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (2006).  

The Board is also aware the veteran has reported tingling, 
numbness, and other neurological symptoms secondary to his 
service-connected disability.  However, as he has already 
been awarded a separate compensable rating for a nerve 
disability of the right forearm, such symptomatology may not 
be considered as part of the current appeal.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's right forearm disability has itself 
required no extended periods of hospitalization since the 
initiation of this appeal, and is not shown by the evidence 
to present marked interference with employment in and of 
itself, as the veteran has generally been employed during the 
pendency of this appeal.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The veteran has not otherwise submitted evidence 
tending to show that his service-connected disability is 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.

In conclusion, a disability rating in excess of 10 percent 
for the veteran's residuals of a right forearm fracture is 
denied, as the preponderance of the evidence is against such 
an award.  However, a separate compensable rating of 10 
percent is warranted for the veteran's post-operative scar of 
the right forearm.  As a preponderance of the evidence is 
against the award of an increased rating for the right 
forearm disability, other that the surgical scar, the benefit 
of the doubt doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to a separate rating of 10 percent for a surgical 
scar of the right forearm, secondary to in-service fracture 
of the right forearm, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  

Entitlement to a separate evaluation in excess of 10 percent 
for residuals of right forearm fracture with right elbow 
impairment (other than the surgical scar) id denied.


REMAND

When the veteran's increased rating claim for his low back 
disability was previously presented to the Board in February 
2004, the Board noted the rating criteria for the evaluation 
of spinal disabilities had changed during the course of the 
appeal.  See 67 Fed. Reg. 54345- 54349 (Aug. 22, 2002), 68 
Fed. Reg. 51454-58 (August 27, 2003) (codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-43).  As the veteran had not 
been informed of the revised rating criteria, the Board 
requested the RO to afford him a VA orthopedic examination 
under the revised rating criteria, as well as provide him 
notice of the regulatory changes.  While the veteran was 
reexamined by VA in May 2004, the December 2004 Supplemental 
Statement of the Case did not contain notice of the revised 
criteria, as requested within the Board's February 2004 
remand.  As such, another remand is required in order to 
provide notice to the veteran of the revised regulatory 
criteria.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) 
(holding that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand).  

Next, the Board notes that in a December 2004 rating 
decision, the veteran was awarded a separate compensable 
rating for tingling of the right medial nerve.  In January 
2005, the veteran submitted a written statement indicating 
"I totally disagree with the findings in this evaluation."  
The Board accepts this statement as a notice of disagreement 
regarding the initial rating assigned his nerve disability.  
However, a Statement of the Case on that issue has to date 
not been provided the veteran.  The Court held in Manlincon 
v. West [12 Vet. App. 238 (1999)], that, when a notice of 
disagreement has been timely filed, the Board should remand, 
rather than refer, the issue to the RO for the issuance of a 
Statement of the Case.  See Manlincon v. West, 12 Vet. 
App. 238 (1999); see also 38 U.S.C.A. § 7105(d)(1) (West 
2002).  Hence, a remand by the Board is required in order to 
afford the veteran proper appellate procedural development.  
Thereafter, the veteran must submit a timely substantive 
appeal in order for this issue to be perfected for appeal to 
the Board.  See 38 U.S.C.A. § 7105 (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide notice to the 
veteran of the revised criteria for the 
evaluation of spinal disabilities, to 
include intervertebral disc syndrome.  
Thereafter, he and his representative must 
be awarded a reasonable opportunity to 
respond and/or provide additional 
evidence.  

2.  The RO must issue the veteran a 
Statement of the Case regarding the issue 
of an increased initial rating for 
tingling of the right medial nerve.  This 
Statement of the Case should contain the 
pertinent laws and regulations concerning 
the issue on appeal.  Only if a timely 
substantive appeal is filed should this 
issue be returned to the Board.  

3.  Thereafter, the RO should again 
consider the issue of entitlement to an 
increased rating for a lumbosacral strain.  
If the benefits sought on appeal remain 
denied, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  
Thereafter, only those issues perfected on 
appeal should be returned to the Board.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate outcome of this case.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


